Case 19-00189-mdc       Doc 6   Filed 10/25/19 Entered 10/29/19 13:14:15     Desc Main
                                Document     Page 1 of 18



            UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re
QUATRO SYSTEMS, INC.


LYNN FELDMAN, AS TRUSTEE FOR
THE BANKRUPTCY ESTATE OF
QUATRO SYSTEMS, INC.,                           Chapter 7 Case No. 17-16851(MDC)

           Plaintiff,                           Adversary Proceeding N 0.:
                                                2019—00189


INTEGRA BUSINESS CENTER, INC.,                                     g
                                                                             ‘

JAMES G. CHEBIN, AND MICHAEL
KAZAKEVICH,                                                        l


           Defendants.


                DEFENDANT JAMES G. CHEBIN’S
              ANSWER AND AFFIRMATIVE DEFENSES
                  TO PLAINTIFF’S COMPLAINT
Defendant, James G. Chebin (“Defendant”) ﬁles his Answer and Afﬁrmative
Defenses to Plaintiff’s Complaint, averring as follows:

1.      DENIED. Defendant speciﬁcally denies that (i) he breached his
        ﬁduciary duty as Quatro ofﬁcer, resulting from his usage of the Debtor
        as his own "piggy bank" and for causing the Debtor to make signiﬁcant
        fraudulent transfers either for his own personal debts or for the
        debts of the related entity, lnterdata Technical Resources,       Inc.
        (”ITR"); (ii) the avoidance of and that he owes to Plaintiff those
        transfers; and (iii) allegations of his assistance in a scheme and
        pecunialy advantage and personal enrichment as stated. Strict proof
        thereof is demanded at time of trial.

        By way of further response, Defendant asserts: a) the characterization
        of Def€ndants actions is not true; b) the few insigniﬁcant transfers
        made in his name were either for his personal business related
        expenses reimbursement, or were offset by equivalent deductions from
        his paycheck; c) the intercompany transfers made to ITR were not
Case 19-00189-mdc   Doc 6   Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                            Document     Page 2 of 18



        fraudulent as they were done for the reasons of either to ﬁnancially
        support the related entity in its operations, reimbursing it for services
        rendered, or repayment of the funds that ITR transferred to Quatro
        when Quatro needed them due to its limited credit facility. All such
        intercompany transfers were properly accounted for on the annual
        consolidated ﬁnancial statements. Thus, the allegation that Defendant
        has breached his ﬁduciary duty as Quatro ofﬁcer is not correct, and
        therefore he does not owe Plaintiff the transfers referenced herein.

        By way of further response, Defendant asserts that there was not any
        scheme to strip Quatro of its value. On a contrary, since Quatro’s
        inception in 1989 for 27 years Defendant was doing everything he could
        possibly do to grow Quatro and to help it survive the various adversities
        it has faced. Besides working endless hours, he was making many
        personal sacriﬁces for the sake of Quatro, the company he co—founded
        and considered his “baby”. This included doing personal borrowing to
        infuse Quatro with desperately needed funds when Quatro could not
        borrow itself from outside lenders; and working for signiﬁcantly
        reduced or no pay at all.

        By way of further response, Defendant asserts that after Integra
        Purchase he did not realized a pecuniary advantage and personal
        enrichment, as he was put in a role that paid signiﬁcantly less than
        What his position at Quatro normally has paid. In addition, after the
        Integra Purchase, Quatro owed him a signiﬁcant amount of money for
        borrowing from him needed funds in recent years.

        DENIED. Defendant speciﬁcally denies that he used the      chtor
                                                                   as his
        personal piggy bank, looting value from Quatro for his personal
        beneﬁt. Strict proof thereof is demanded at time of trial.

        By way of further response, Defendant asserts that, as stated in
        previous paragraph, transactions to Defendant were either for
        reimbursement of his personal business expenses or offset by
        deductions from his paychecks. In addition, Defended was personally
        lending Quatro money as needed.

        DENIED. Defendant speciﬁcally denies that he effectuated the transfer
        of value from Quatro to himself as stated. Strict proof thereof is
        demanded at time of trial.

        By way of further response, Defendant asserts that the Characterization
        by Plaintiff of payments made to Defendant by Quatro for which Quatro
        received little or no value is not correct. It is not true that Quatro
        received no value for such payments. It is not true that payments to
        third party on behalf of Defendant, which were reimbursed to Quatro
Case 19-00189-mdc    Doc 6   Filed 10/25/19 Entered 10/29/19 13:14:15     Desc Main
                             Document     Page 3 of 18



        through the offsets on his paychecks, were a violation of his ﬁduciary
        duties and caused a transfer of value from Quatro to Defendant. It is
        not true that payments by Quatro to certain third parties amounts
        owed by ITR have effectuated the transfer of value from Quatro to
        Defendant.

        DENIED AS           STATED.      Defendant speciﬁcally denies the
        Characterization by Plaintiff of Defendant’s involvement with the Integra
        Purchase for the purposes stated. Strict proof thereof is demanded at
        time of trial. By way of further response, Defendant asserts that his
        purpose for the Integra Purchase was to save Quatro’s operations from
        a complete shutdown due to it not being a going concern, thus allowing
        it to gracefully take care of its creditors, customers, and employees as
        much as feasibly possible.

        DENIED.    Defendant speciﬁcally denies that Quatro was stripped of
        additional assets that Integra had not purchased. Strict proof thereof
        is demanded at time of trial. By way of further response, Deféndant
        asserts that Quatro kept all assets that Integra has not purchased.

        ADMITTED.

        DENIED. It is speciﬁcally denied that devoid of substantially all
        of its assets, Quatro was left grossly undercapitalized, without
        sufﬁcient assets to pay its debts, and destined to fail. Strict proof
        thereof is demanded at time of trial. By way of further response,
        Defendant asserts that Quatro kept all assets that Integra has not
        purchased, that Quatro was undercapitalized and was not a going
        concern prior to Integra Purchase.

        DENIED. It is speciﬁcally denied t h at following the Integra Purchase,
        Quatro was saddled with a massive amount of debt for which it
        received little or no value in return, became ﬁnancially hamstrung
        as the company continued to deteriorate, and was unable to access
        necessary credit and liquidity or pursue other options. Strict proof
        thereof is demanded at time of trial. By way of further response,
        Defendant asserts that Quatro was not a going concern prior to Integra
        Purchase, and it has received a fair consideration at the time of its
        Purchase by Integra based on its ﬁnancial condition.

        DENIED AS CONCLUSION OF LAW AND FACT. The allegations of this
        paragraph of the Complaint constitute legal and factual conclusions to
        which no response is required. To the Extent it is determined that this
        paragraph contains factual averments, such averments are speciﬁcally
        dénied in their entirety. Strict proof thereof is demanded at time of trial.
Case 19-00189-mdc   Doc 6   Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                            Document     Page 4 of 18




10.     DENIED. Defendant speciﬁcally denies that at all relevant times, the
        Defendants knew or should have known that Quatro, post~the Integra
        Purchase, was doomed to fail. Strict proof thereof is demanded at time
        of trial. By way of further response, Defendant asserts that Quatro was
        not a going concern prior to Integra Purchase and had no means to
        continue its operations Without being quickly acquired or receiving a
        massive capital infusion. As such, Integra Purchase has allowed Quatro
        to quickly minimize the impact of its adverse condition on its creditors,
        customers, and employees.

11.     DENIED. Defendant speciﬁcally danies that he has structured the
        transaction to cause Quatro’s failure. Quatro was not a going concern
        prior to transaction. Strict proof thereof is demanded at time of trial.

12.     DENIED. Defendant speciﬁcally denies Plaintiff’s allegations of him
        being conﬂicted in his loyalties and allegiance to his ﬁduciary duties to
        Quatro and its creditors and that he breached those duties in exchange
        for golden parachute from Integra. Strict proof thereof is demanded at
        time of trial.

        By way of further response, Defendant asserts that since Quatro’s
        inmption in 1989 for 27 years Defendant was doing everything he could
        possibly do to grow Quatro and to help it survive the various adversities
        it has faced. Besides working endless hours, he was making many
        personal sacriﬁces for the sake of Quatro, the company he co-founded
        and considered his “baby”. This included doing personal borrowing to
        infuse Quatro with desperately needed funds when Quatro could not
        borrow itself from outside lenders; and working for significantly
        reduced or no pay at all. He has never thought that he would be forced
        to sell Quatro under duress conditions as it happened with Integra
        Purchase. During the year prior to Integra Purchase Defendant has
        worked With another potential buyer who was supposed to offer a better
        deal. Unfortunately in the last moment that buyer has pulled out, and
        the only quick option to salvage the situation was to pursue the Integra
        Purchase.

        By way of further response, Defendant asserts that he has always acted
        in the best interest of Quatro and its stakeholders and to the best of
        his abilities. Furthermore, the agreement with Integra did not represent
        a golden parachute for him, because he was put in a role that paid
        signiﬁcantly less than what his position at Quatro normally has paid,
        and his employment with Integra was abruptly terminated three
        months sooner than the two year contract has called for causing
        Defendant a financial hardship.
   Case 19-00189-mdc   Doc 6   Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                               Document     Page 5 of 18




13-14.     DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
           these paragraphs of the Complaint constitute legal and factual
           conclusions to which no response is required. To the extent these
           paragraphs contain factual averments requiring responses, such
           averments are speciﬁcally denied in their entirety. Strict proof thereof
           is demanded at time of trial.

15—17.     ADMITTED.

   18.     DENIED.

   19.     ADMITTED UPON INFORMATION AND BELIEF.

  20.      ADMITTED.

  21.      ADMITTED UPON INFORMATION AND BELIEF.

22—23.     DENIED AS STATED. These averments are speciﬁcally denied as
           stated. By way of further response, Chebin was Quatro’s CEO,
           Secretary, and Treasurer and was a 50% shareholder and Kazakevich
           was Quatro’s President and was a 50% shareholder.

24-25.     ADMITTED.

  26.      DENIED. It is speciﬁcally denied that Quatro’s territorial footprint
           covered the Mid~Atlantic region, particularly within Eastern
           Pennsylvania. Strict proof thereof is demanded at time of trial.

  27.      DENIED. Defendant speciﬁcally denies that in the years preceding the
           Petition Date, Quatro was a successful operation. Strict proof thereof is
           demanded at time of trial.

  28.      ADMITTED.

  29.      DENIED. Defendant speciﬁcally denies Plaintiff’s characterization of
           Defendant’s actions leading to the sale of Quatro as stated. Strict proof
           thereof is demanded at time of trial.

  30.      DENIED. Defendant speciﬁcally denies Plaintiff’s Characterization of
           Defsndant’s reasons to partake in agreement with Integra. Strict proof
           thereof is demanded at time of trial.
   Case 19-00189-mdc   Doc 6   Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                               Document     Page 6 of 18



  31.      DENIED. Defendant speciﬁcally denies his involvement in creating
           the plan as stated. Strict proof thereof is demanded at time of trial.

  32.      DENIED. Defendant speciﬁcally denies Plaintiff’s allegations that
           Defendant realized prior to entry into the APA that Quatro’s declining
           gross revenue was primarily impacted by decline in product sales.
           Strict proof thereof is demanded at time of trial.

  33.      DENIED. Defendant lacks sufﬁcient knowledge as to What Integra
           “well understood” or “counted upon” and Whether Integra believed
           it would be in a much better position to operate Quatro’s business, as
           such this paragraph is speciﬁcally denied. Strict proof thereof is
           demanded at time of trial.

  34.      DENIED. Defendant lacks sufﬁcient knowledge as to the alleged
           December 27, 2016 email referenced in this paragraph, as such this
           paragraph is speciﬁcally denied. Strict proof thereof is demanded at
           time of trial.

35—36.     ADMITTED.

  37.      DENIED. Defendant speciﬁcally denies Plaintiffs characterization of
           Defendant’s implied intent as stated. Strict proof thereof is demanded
           at time of trial.

88~39.     ADMITTED.

  40.      DENIED. Defendant speciﬁcally denies that he was drawing a salary
           from Quatro during discussions with Integra. Strict proof thereof is
           demanded at time of trial.

  41.      DENIED. Defendant lacks sufﬁcient knowledge as to Integra’s plan as
           asserted in this paragraph, as such this paragraph is speciﬁcally
           denied. Strict proof thereof is demanded at time of trial.

  42.      DENIED. Defendant lacks sufﬁcient knowledge as to Integra’s goal as
           asserted in this paragraph, as such this paragraph is speciﬁcally
           denied. Strict proof thereof is demanded at time of trial.

4346.      ADMITTED.

  47.      DENIED. The January 16, 20 17 email is a writing that speaks for itself,
           therefor any Characterization of same by Plaintiff is speciﬁcally denied.
           Strict proof thereof is demanded at time of trial.
   Case 19-00189-mdc   Doc 6   Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                               Document     Page 7 of 18



48—54.     ADMITTED.

   55.     DENIED. Defendant lacks sufﬁcient knowledge as to Integra's plan as
           asserted in this paragraph, as such this paragraph is speciﬁcally
           denied. Strict proof thereof is demanded at time of trial.

   56.     DENIED. Defendant speciﬁcally denies Plaintiff’s characterization of
           Defendant’s asserted motivation. Strict proof thereof is demanded at
           time of trial.

   5'7.    DENIED. Defendant speciﬁcally denies at the time of the APA and
           FASA, Quatro had signiﬁcant value as a going concern, reporting
           annual gross revenue in 2016 in the amount of approximately $3
           million. Strict proof there is demanded at time of trial.

   58.     DENIED.     Defendant speciﬁcally denies the entirety of this paragraph,
           particularly the assertion that Integra essentially took control of
           Quatro’s entire operations, for a fraction of its ultimate value. Strict
           proof thereof is demanded at time of trial.

   59.     DENIED.     Defendant speciﬁcally denies the entirety of this paragraph,
           particularly the assertion that Defendant was complicit in some
           “scheme” of Integra. Strict proof thereof is demanded at time of trial.

  60.      DENIED AS STATED. Defendant speciﬁcally denies Plaintiff’s
           characterization of the transaction as Defendant’s “sell out” of Quatro
           and its creditors. Strict proof thereof is demanded at time of trial. The
           compensation, however, set forth in the paragraph is correct.

  61.      DENIED. Defendant lacks sufﬁcient knowledge as to APA and the
           FASA, as described in this paragraph. Strict proof thereof is demanded
           at time of trial.

  62.      ADMITTED.

  63.      DENIED. The APA and attachments, are writings that speak for
           themselves and as such any characterization by Plaintiff is Specifically
           denied.

64-67.     ADMITTED.

  68.      DENIED.    Defendant speciﬁcally denies this paragraph in its entirety,
           including that he began to receive handsome commissions post-closing,
           as described in the paragraph. Strict proof thereof is demanded at time
           of trial.
   Case 19-00189-mdc   Doc 6   Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                               Document     Page 8 of 18



   69.     DENIED. The APA and attachments, are writings that speak for
           themselves and as such any characterization by Plaintiff is speciﬁcally
           denied. Moreover, Defendant speciﬁcally denies the paragraph’s
           characterization of What he contemplated and / or intended. Strict proof
           thereof is demanded at time of trial.

   70.     DENIED. Defendant speciﬁcally denies Plaintiff’s Characterization of
           Quatro operations transfer to Integra as being far—below market price,
           that it was a driving force behind the APA, and of his complicity to this
           transaction.

71—72.     ADMITTED.

   73.     DENIED. Defendant speciﬁcally denies this paragraph in its entirety.
           Particularly, Defendant lacks sufﬁcient knowledge as to what Integra
           believed, as described in this paragraph. Strict proof thereof is
           demanded at time of trial.

   74.     DENIED. Defendant speciﬁcally denies this paragraph in its entirety.
           Particularly, Defendant lacks sufﬁcient knowledge as to actions
           asserted of Integra in this paragraph, and as such this paragraph is
           speciﬁcally denied. Strict proof thereof is demanded at time of trial.

   75.     DENIED.      Defendant speciﬁcally denies that the net effect of the
           transaction was entirely to the detriment 0f Quatro‘s creditors, who
           were left with a shell of a formerly viable company with signiﬁcant
           liabilities and no assets. Strict proof thereof is demanded at time of
           trial.

   76.     DENIED. Defendant speciﬁcally denies Plaintiff’s Characterization of
           Defendant’s reason for the Integra Purchase. Strict proof thereof is
           demanded at time of trial. By way of further response, Defendant
           asserts that his purpose for the Integra Purchase was to save Quatro’s
           operations from a complete shutdown due to it not being a going
           concern, thus allowing it to gracefully take care of its creditors,
           customers, and employees as much as feasibly possible.

7 7—80.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
           these paragraphs of the Complaint constitute legal and factual
           conclusions to which no response is required. To the extent these
           paragraphs contain factual averments requiring responses, such
           averments are speciﬁcally denied in their entirety. Strict proof thereof
           is demanded at time of trial.
    Case 19-00189-mdc   Doc 6   Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                                Document     Page 9 of 18



    81.     DENIED. Quatro’s bankruptcy filing and supporting information are
            writings that speak for themselves, and therefore any Characterization
            of same by Plaintiffs is specifically denied. Strict proof thereof is
            demanded at time of trial.

 82435.     DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

    86.     DENIED. Quatro’s accounting records are writings that speak for
            themselves, and therefore any Characterization of same by Plaintiffs is
            speciﬁcally denied. Strict proof thereof is demanded at time of trial.

 87—88.     DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.


                                       COUNT I

    89.     Defendant incorporates his responses to Paragraphs 1-88 as though
            fully set forth here.

    90.     ADMITTED.

91—103.     DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                       COUNT II
    Case 19-00189-mdc   Doc 6    Filed 10/25/19 Entered 10/29/19 13:14:15     Desc Main
                                Document      Page 10 of 18



    104.    Defendant incorporates his responses to Paragraphs 1403 as though
            fully set forth here.
105—108.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint With prejudice.


                                       COUNT    III
    109.    Defendant incorporates his responses to Paragraphs 1~108 as though
            fully set forth here.
1104 14.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the. Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                       COUNT IV

    115.    Defendant incorporates his responses to Paragraphs 1-1 14 as though
            fully set forth here.
    116.    DENIED AS CONCLUSION OF LAW AND FACT. The allegation of this
            paragraph of the Complaint constitutes legal and factual conclusions
            to which no response is required. To the extent this paragraph contains
            factual averments requiring a response, such averments are speciﬁcally
            denied in their entirety. Strict proof thereof is demanded at time of trial.

    117.    DENIED AS STATED. This averment is denied as stated. By way of
            further response, Chebin was Quatro’s CEO, Secretary, and Treasurer
            and was a 50% shareholder.
       Case 19-00189-mdc    Doc 6    Filed 10/25/19 Entered 10/29/19 13:14:15    Desc Main
                                    Document      Page 11 of 18



1   18—119.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
               these paragraphs of the Complaint constitute legal and factual
               conclusions to which no response is required. To the extent it is
               determined that these paragraphs contains factual averments, such
               averments are speciﬁcally denied in their entirety. Strict proof thereof
               is demanded at time of trial.
       120.    DENIED AS STATED. This averment is denied as stated. By way of
               further response, Kazakevich was Quatro’s President and was a 50%
               shareholder.

121—132.       DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
               these paragraphs of the Complaint constitute legal and factual
               conclusions to which no response is required. To the extent these
               paragraphs contain factual averments requiring responses, such
               averments are speciﬁcally denied in their entirety. Strict proof thereof
               is demanded at time of trial.

               WHEREFORE, Defendant respectfully requests this Court to dismiss
               Plaintiff’s Complaint with prejudice.


                                           COUNT V

       133.    Defendant incorporates his responses to Paragraphs        1—132   as though
               fully set forth here.
       134.    DENIED AS STATED. This averment is denied as stated. By way of
               further response, Chebin was Quatro’s CEO, Secretaly, and Treasurer
               and was a 50% shareholder.

       135.    DENIED AS CONCLUSION OF LAW AND FACT. The allegation of this
               paragraph of the Complaint constitutes legal and factual conclusions
               to which no response is required. To the extent this paragraph contains
               factual averments requiring responses, such averments are speciﬁcally
               denied in their entirety. Strict proof thereof is demanded at time of trial.

       136.    DENIED AS STATED. This averment is denied as stated. By way of
               further response, Kazakevich was Quatro’s President and was a 50%
               shareholder.

137450.        DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
               these paragraphs of the Complaint constitute legal and factual
               conclusions to which no response is required. To the extent these
               paragraphs contain factual averments requiring responses, such
    Case 19-00189-mdc   Doc 6    Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                                Document      Page 12 of 18



            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                       COUNT VI

    151.    Defendant incorporates his responses to Paragraphs      1—151   as though
            fully set forth here.
152—153.    DENIED AS STATED. These averments are denied as stated. By way
            of further response, Chebin was Quatro’s CEO, Secretary, and
            Treasurer and was a 50% shareholder and Kazakevich was Quatro’s
            President and was a 50% shareholder.

154-461.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.




    162.
                                       W
            Defendant incorporates his responses to Paragraphs      1—161   as though
            fully set forth here.
163—165.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                    COUNT VIII
    Case 19-00189-mdc    Doc 6    Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                                 Document      Page 13 of 18




    166.    Defendant incorporates his responses to Paragraphs       1—165 as   though
            fully set forth here.
167—177.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are Speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial‘

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                        COUNT IX

    178.    Defendant incorporates his responses to Paragraphs 1-17 7 as though
            fully set forth here.
179-183.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                        COUNT X

    184.    Defendant incorporates his responses to Paragraphs       1—183   as though
            fully set forth here.
185—189.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are Speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint With prejudice.
    Case 19-00189-mdc   Doc 6    Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                                Document      Page 14 of 18




                                       COUNT XI

    190.    Defendant incorporates his responses to Paragraphs 1~189 as though
            fully set forth here.
191—195.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                       COUNT XII

    196.    Defendant incorporates his responses to Paragraphs      1—195   as though
            fully set forth here.
197—201.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                      COUNT XIII

    202.    Defendant incorporates his responses to Paragraphs      1—201   as though
            fully set forth here.
203-206.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.
    Case 19-00189-mdc   Doc 6    Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                                Document      Page 15 of 18




            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.




                                      COUNT XIV

    207.    Defendant incorporates his responses to Paragraphs      1—206 as   though
            fully set forth here.
208—21 1.   DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                       COUNT XV

    212.    Defendant incorporates his responses to Paragraphs       1—20   as though
            fully set forth here.
    213.    DENIED AS STATED. This averment is denied as stated. By way of
            further response, Chebin was Quatro’s CEO, Secretary, and
            Treasurer and was a 50% shareholder.

214-215.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

    216.    DENIED AS STATED. This averment is denied as stated. By way of
            further response, Kazakevich was Quatro’s President and was a 50%
            shareholder.

217—224.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
    Case 19-00189-mdc    Doc 6    Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                                 Document      Page 16 of 18



            conclusions to Which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                        COUNT XVI

    225.    Defendant incorporates his responses to Paragraphs       1—224 as   though
            fully set forth here.
    226.    DENIED AS STATED. This averment is denied as stated. By way of
            further response, Chebin was Quatro’s CEO, Secretary, and Treasurer
            and was a 50% shareholder.

    227.    DENIED AS CONCLUSION OF LAW AND FACT. The allegations of
            this paragraph of the Complaint constitutes legal and factual
            conclusions to which no response is required. To the extent it is
            determined that this paragraph contains factual averments, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

    228.    DENIED AS STATED. This averment is deniad as stated. By way of
            further response, Kazakevich was Quatro’s President and was a 50%
            shareholder.

229-240.    DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
            these paragraphs of the Complaint constitute legal and factual
            conclusions to which no response is required. To the extent these
            paragraphs contain factual averments requiring responses, such
            averments are speciﬁcally denied in their entirety. Strict proof thereof
            is demanded at time of trial.

            WHEREFORE, Defendant respectfully requests this Court to dismiss
            Plaintiff’s Complaint with prejudice.


                                       COUNT XVII

    241.    Defendant incorporates his responses to Paragraphs       1—240   as though
            fully set forth here.
   Case 19-00189-mdc     Doc 6    Filed 10/25/19 Entered 10/29/19 13:14:15    Desc Main
                                 Document      Page 17 of 18



242~246.     DENIED AS CONCLUSIONS OF LAW AND FACT. The allegations of
             these paragraphs of the Complaint constitute legal and factual
             conclusions to which no response is required. To the extent these
             paragraphs contain factual averments requiring responses, such
             averments are speciﬁcally denied in their entirety. Strict proof thereof
             is demanded at time of trial.

             WHEREFORE, Defendant respectfully requests this Court to dismiss
             Plaintiff’s Complaint with prejudice.


                              AFFIRMATIVE DEFENSES

    By way of further response to Plaintiff’s Complaint, Defendant here raises the
    following Afﬁrmative Defenses.

       1.    Plaintiff’s Complaint fails to set forth a legally recoverable cause of
             action.

            There is no legally recognizable Claim set forth in Plaintiff’s Complaint
            which will allow any recovery.

            Any claim against Defendant is barred as a matter of law.

             Plaintiff’s Complaint does not present a valid and lawful theory of relief
             applicable to the within matter.

             Plaintiff’s Complaint is barred by the statute of limitations.


    WHEREFORE, Defendant respectfully requests this Court to dismiss Plaintiff’s
    Complaint with prejudice.


                                    Respectfully submitted,

                                    /s/   James   G.   Chebin

                                    JAMES G. CHEBIN, Pro Se
                                    35 Hampshire Drive
                                    Warminster PA 1897 4-



              Dated: October 24, 2019
Case 19-00189-mdc    Doc 6    Filed 10/25/19 Entered 10/29/19 13:14:15   Desc Main
                             Document      Page 18 of 18




                                VERIFICATION

I, the undersigned, certify that the facts set forth in the foregoing pleading are
true and correct to the best of my knowledge, information, and belief. I make this
Veriﬁcation subject to the penalties of 18 Pa. C.S.A. Section 4904 relating to
unsworn falsiﬁcation to authorities, which provides that if I knowingly make false
statements, I may be subject to criminal penalties.


                                                   AA
                                         MES CHEBIN,    13h)   Ee
